Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The preliminary amendment filed on September 6, 2019 has been entered.
Drawings
1.	The drawings are objected to because of the reasons, inter alia, set forth below:
a.	The drawings fail to comply with 37 CFR 1.84 or PCT Rule 11.  For example, 37 CFR 1.84(p)(3) states “Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height.”  (Emphasis added).  See also PCT Rule 11.13(h).  However, numerous reference characters such as “1,” “4,” “5,”  etc. in FIGS. 1-15 are not measured at least .32 cm in height; and/or
b.	The drawings are inconsistent with the specification or vice versa.  See 37 CFR 1.121(e).   For example, the specification describes that the elastically deformable portion 6 is made of an elastic member such as synthetic rubber (see Pub. No. US 20200001945 (“Pub.’945”) of this application at ¶ 80).  However, the drawings such as FIGS. 7-8 show that the portion 6 is made of metal and FIG. 13B shows that the portion 6 is made of loose sand in accordance with drawing symbols for draftsperson in MPEP § 608.02(IX).  See 37 CFR 1.84(h)(3).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature(s) such as the bicycle in claims 5 and 8-12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Specification
1.	The disclosure is objected to because of the informalities, e.g., as follows: 
a.	The specification has typographical or grammatical error(s).  For example, the reference characters “1, 100, 100, 200, 300” (Pub.’945 ¶ 197) should have been changed to - -1, 100, 200, 300 - -; 
b.	The specification is inconsistent with the drawings or vice versa.  See 37 CFR 1.121(e).   For example, the specification describes the elastically deformable portion 6 being made of an elastic member such as synthetic rubber (Pub.’ 945 ¶ 80).  However, the drawings such as FIGS. 7-8 show that the portion 6 is made of metal and FIG. 13B shows that the portion 6 is made of loose sand in accordance with drawing symbols for draftsperson in MPEP § 608.02(IX); and/or
c.	Each part of the claimed invention such as the bicycle in claims 5 and 8-12 should
have been designated by a reference character.  Please see MPEP §§ 608.01(o) and (g).
Appropriate correction is required.
2.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	The term “forward” in claim 1 is a subjective term or a special relative term.  The meaning of the term "forward” is dependent upon a subjective opinion of a person to select the elements or components to be considered “forward” (or “rearward”) relative to the rotation transmission mechanism.  The claim is indefinite because, e.g., a movement may be “a forward movement” to one user but not to the other user.  See MPEP § 2173.05(b).  For example, if the user pedals the claimed bicycle (see claims 8-12) in a downward clockwise direction (see, e.g., direction DC in US 5,871,221 of Min et al.), the direction RDa shown in Applicant’s FIG. 8 would be the forward rotational direction. However, if another user pedals the claimed bicycle in an upward counterclockwise direction (see, e.g., direction UCC in US 5,871,221), the direction which is opposite or reverse to the direction RDa shown in Applicant’s FIG. 8 would be the forward rotational direction.  See non-precedential In re Chung, No. 00-1148 (Fed. Cir. 10/4/2000) (The distinction is one of semantics as “vertical” and “horizontal” depend upon the packet’s orientation which is easily manipulable by the user.).   See also In re Packard 110 USPQ2d 1785 (Fed. Cir. 2014), Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) and MPEP § 2173.02(I).
b.	No antecedent basis is seen for the term such as “the guide portion” (singular, emphasis) in claims 2-4 and 6-7.
Prior Art Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-2, 5 and 8, as best understood, are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hamamoto (EP 2213566 A1, i.e., a family member of WO 2009054161 which was cited as a X category as seen in the translation of the Written Opinion of the International Searching
Authority (“ISA”) in Applicant’s corresponding application PCT/JP2018/008687).
Claim 1
Hamamoto teaches a rotation transmission mechanism (1C, FIG. 9) comprising: 
an inner rotating member (2B, FIG. 9, ¶ 68 et seq.) through which a rotating shaft (51) is inserted; and 
an outer rotating member (4B, FIG. 9, ¶ 68 et seq.) that is rotatably disposed with respect to the inner rotating member (2B); 
wherein the inner rotating member (2B) includes a disk-shaped inner rotating member body (3, FIG. 9) having a rotating shaft insertion hole (3a), and one or a plurality of outer peripheral protruding portions (3b) that are integrally formed with the inner rotating member body (3) or are fixed to the inner rotating member body (3) and protrude toward an outer peripheral side (see Appendix (“Ap.”)) of the inner rotating member body (3), 
wherein the outer rotating member (4B) includes an annular portion (4b, FIG. 9) that is rotatably disposed with respect to the inner rotating member (2B) outside the outer peripheral protruding portion (3b) of the inner rotating member (2B), and one or a plurality of inner peripheral protruding portions (4c, FIG. 9) that are integrally formed with the annular portion (4b) or are fixed to the annular portion (4b) so as to protrude toward an inner peripheral side (FIG. 9, see Ap.) of the annular portion (4b) and are alternately disposed with the outer peripheral protruding portions (3b) of the inner rotating member (2B),
wherein the outer peripheral protruding portion (3b) has a forward movement surface (3f, FIG. 9) at a position shifted from a center (at 51 in FIG. 9) of the outer peripheral protruding portion (3b) in a forward rotational direction in which the rotation transmission mechanism (1C) is rotated by forward movement, 
wherein an elastically deformable portion (5a, FIG. 9, ¶ 7 et seq.) is disposed between the forward movement surface (3f) and the inner peripheral protruding portion (4c) that faces the forward movement surface (5a) in the forward rotational direction, 
wherein the elastically deformable portion (5a) is sandwiched between the outer peripheral protruding portion (3b) and the inner peripheral protruding portion (4c) and is elastically deformed when the inner rotating member (2B) and the outer rotating member (4B) rotate relative to each other, and wherein the outer peripheral protruding portion (3b) and the annular portion (4b) are provided with guide portions (3e, 4g) that guide the outer peripheral protruding portion (3b) so as to slidably move in a rotational direction of the rotation transmission mechanism (1C) with respect to the annular portion (4b).  Ibid. abstract, ¶¶ 5-44 and 68-70, claims 1-12.
Claim 1 is anticipated by Hamamoto because each and every element as set forth in the claim is found, either expressly or inherently described, in the single prior art reference Hamamoto. Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) cited in MPEP § 2131.  On the one hand, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  On the other hand, if the prior art structure is capable of performing the intended use or claimed function, then, it meets the claim.  In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).  See also In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997); In re Danly, 120 USPQ 528 (CCPA 1959); Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987) and MPEP § 2114.  See also Box No. V Reasoned Statement in the Written Opinion of ISA attached.  
Claim 2
The guide portion (3e, 4g; FIG. 9) is formed in each of two surfaces of the outer peripheral
protruding portion (3b) and the annular portion (4b) that face each other, and wherein a groove (4g, FIG. 9) is formed in one surface of the two surfaces of the outer peripheral protruding portion (3g) and the annular portion (4b), and a projection (3e) to be inserted into the groove (4g) is formed on the other surface (FIG. 9).  Ibid. ¶¶ 68-70.
Claims 5 and 8
Hamamoto teaches a bicycle (¶ 1), comprising the rotation transmission mechanism (1C)  according to claim 1.
Allowable Subject Matter
Claims 3-4, 6-7 and 9-12 would be allowable if rewritten to overcome the rejection(s) under 
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
a.	Hamamoto (WO 2020250460 A1) teaches inner and outer rotating members (16 and 17), and an elastic deformation member (20).  Ibid. abstract;
b.	Fujii (CN 1230501A) teaches inner and outer rotating members (82 and 80, FIGS. 3 and 6), and an elastic deformation member (83);
c.	Cho (WO 2012169796 A2) teaches inner and outer rotating members (FIG. 3, id. abstract), and an elastic deformation member (leaf spring 400); 
d.	Emura et al. (US 20070265122) teaches inner and outer rotating members (30 and 24, ¶ 36 et seq.), and an elastic deformation member (30) integrally formed with the inner member (30).  Ibid. abstract, ¶ 39 and claim 1; (US 20190162287); 
e.	Hamamoto (US 20190162287 published from Applicant’s abandoned Application 15824057), see claims 1-8; and
f.	Gielesberger et al. (US 20160138696) teaches inner and outer rotating members (4 and 3), and an elastic deformation member (5).  Ibid. abstract.  
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571)272-7109. The examiner can normally be reached Monday-Friday, 9:00 AM ET – 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656